OPINION — AG — ** LIST — DELINQUENT TAXPAYERS — PUBLISHING ** IN DETERMINING WHETHER A PUBLICATION IS A "NEWSPAPER OF GENERAL CIRCULATION", AS THAT TERMS IS USED IN 68 O.S. 24305 [68-24305], THE PRINCIPAL CRITERIA TO BE CONSIDERED ARE THE PUBLICATION'S CONTENT, THE DIVERSITY OF ITS SUBSCRIBERS, AND ITS DISTRIBUTION THROUGHOUT THE COUNTY. WHETHER A PARTICULAR NEWSPAPER IS A PUBLICATION OF A GENERAL CIRCULATION IS A QUESTION OF FACT, WHICH CANNOT BE DETERMINED IN AN ATTORNEY GENERAL OPINION. (PUBLICATION, PUBLIC NOTICE, PERSONAL PROPERTY TAX, MARKETS, NEWSPAPER, REVENUE AND TAXATION, DELINQUENT TAX NOTICE, LISTS, TAX LIEN DOCKET) CITE: 68 O.S. 24305 [68-24305] (NEAL LEADER)